UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-2081


VERNON ADDISON,

                  Plaintiff - Appellant,

          v.

DEPARTMENT OF THE      NAVY,   Bureau   of   Medicine   and    Surgery,
Office of Counsel,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:13-cv-00846-DKC)


Submitted:   April 21, 2016                    Decided:       April 25, 2016



Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vernon Addison, Appellant Pro Se.     Molissa Heather Farber,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Vernon Addison seeks to the appeal the district court’s

order denying Addison’s second motion for reconsideration of a

prior   order   denying     relief       on    his   employment      discrimination

complaint.      We     dismiss    the    appeal      for   lack    of    jurisdiction

because the notice of appeal was not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

June 1, 2015.        The notice of appeal was filed on September 14,

2015.   Because Addison failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.        We dispense with oral argument because the

facts   and   legal    contentions       are    adequately        presented      in   the

materials     before    this     court   and    argument     would       not    aid   the

decisional process.

                                                                               DISMISSED



                                          2